
	
		I
		111th CONGRESS
		1st Session
		H. R. 664
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2009
			Mr. Graves (for
			 himself and Mr. Gary G. Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To make the 2001 and 2003 tax relief permanent
		  law.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Stimulus Enhancement and Tax
			 Relief Permanency Act of 2009.
		2.2001 and 2003 tax
			 relief made permanent
			(a)Economic Growth
			 and Tax Relief Reconciliation Act of 2001Title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 is hereby repealed.
			(b)Income Tax Rates
			 on Dividends and Net Capital GainSection 303 of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003 is hereby repealed.
			
